DETAILED ACTION
This Office action is in response to the election filed on 7 July 2021.  Claim(s) 1-49 are pending in the application.  Claims 14-25 and 38-49 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, drawn to a flexible organic light emitting diode (OLED) device, on which claims 1-13 and 26-37 are readable, in the reply filed on 07 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-13, 26-28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US Patent 9929370; in view of Kwon et al., US Patent 9450038 B2.
Claims 2, 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US Patent 9929370; in view of Kwon et al., US Patent 9450038 B2; further in view of Visweswaran et al., US PG pub. 20170179432 A1.
With respect to claim 1, Nakamura discloses a substrate (110, fig. 2A) including a plurality of sub-pixels (230R,230G,230B, fig. 1), each of the plurality of sub-pixels (230R,230G,230B, fig. 1) including a driving TFT (121, fig. 2A); an inter-layered insulating layer (123, fig. 2A) covering the driving TFT (121, fig. 
However nakamura did not discloses the light emitting device is a flexible light emitting device.
Kwon discloses a light emitting device could possibly flexible and bendable as shown Kwon’s figure 1C. 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the light emitting device to be bendable of flexible since flexible display less likely to break or damage due to usage of the device.
With respect to claim 8, Nakamura discloses wherein the first hole (see figure 2B below) is in the first electrode (141, fig. 2A) located below the bank (143, fig. 2A), and a location of a second hole (see fig. 2B below) is based on the location of the first hole (see figure 2B below) and is in the overcoat layer (131, fig. 2A).
With respect to claim 9, Nakamura discloses wherein the protection film (180, fig. 2A) however Nakamura did not discloses the protection film is formed using an atomic layer deposition method. However, according to the MPEP, Section 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

With respect to claim 11, Nakamura discloses wherein the protection film (180, fig. 2A) located at a region of the undercut has a tip shape.
With respect to claim 12, Nakamura discloses wherein the second hole (see fig. 2B below) exposes the inter-layered insulating layer (123, fig. 2A).
With respect to claim 13, Nakamura discloses a spacer (143b, fig. 2B) on the bank (143, fig. 2A), wherein the spacer has an inverted taper shape (as shown the spacer 143b has an inverted narrow shape).
With respect to claim 26, Nakamura discloses a substrate (110, fig. 2A) including a plurality of sub-pixels (230R,230G,230B, fig. 1), each of the plurality of sub-pixels (230R,230G,230B, fig. 1) including a driving TFT (121, fig. 2A); an inter-layered insulating layer (123, fig. 2A) covering the driving TFT (121, fig. 2A); an overcoat layer (131, fig. 2A) on the inter-layered insulating layer (123, fig. 2A); a first electrode (141, fig. 2A) on the overcoat layer (131, fig. 2A) and in each of the plurality of sub-pixels (230R,230G,230B, fig. 1); a bank (143, fig. 2A) covering an edge portion of the first electrode (141, fig. 2A); an organic light emitting layer (160, fig. 2A) on the first electrode (141, fig. 2A); a second electrode (170, fig. 2A) on the organic light emitting layer (160, fig. 2A); and a protection film (180, fig. 2A) on the second electrode (170, fig. 2A), wherein the protection film (180, fig. 2A) includes at least one inorganic layer, wherein a location of a first hole (see figure 2B below) is based on a location of the bank (143, fig. 2A), and exposes at least one of the overcoat layer (131, fig. 2A), the bank (143, fig. 2A), and the protection film (180, fig. 2A), and a location of a second hole (see fig. 2B below) is based on the location of the first hole (see figure 2B below).
However nakamura did not discloses the light emitting device is a flexible light emitting device.
Kwon discloses a light emitting device could possibly flexible and bendable as shown Kwon’s figure 1C. 

With respect to claim 27, Nakamura discloses wherein the second hole (see fig. 2B below) has a width greater than that of the first hole (see figure 2B below) such that the first electrode (141, fig. 2A) and the overcoat layer (131, fig. 2A) form an undercut (wherein layer 141 and 131 formed an undercut from the second hole as shown in figure 2B).
With respect to claim 28, Nakamura discloses wherein the undercut has a tip shape (as shown in figure 2B below the undercut has a tip shape).
With respect to claim 30, Nakamura discloses wherein the first electrode (141, fig. 2A) includes a metal material (column 7, lines 4-27).
With respect to claim 31, Nakamura discloses wherein the first hole (see figure 2B below) and the second hole (see fig. 2B below) however Nakamura did not discloses define at least one area in a bending region for reducing stress caused by bending the flexible OLED device.
Kwon discloses the light emitting device including holes at the define at least one area in bending region for reducing stress caused by bending the flexible OLED device (shown in figure 2B and figure 3).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include holes at the flexible region since the holes can reducing stress caused by bending the flexible OLED device.

With respect to claim 2, Nakamura discloses wherein: the protection film (180, fig. 2A) however Nakamura did not discloses the protection film 180 includes a first protective film and a third protective film that are each formed of an inorganic insulating material, and a second protective film formed of an organic insulating material, and the first hole is in the second protective film.
Visweswaran discloses in figure 7A a protection film 720 including a first protective film 722 and a third protective film 726 that are each formed of an inorganic insulating material, and a second protective film 724 formed of an organic insulating material, and the first hole, as shown figure 7a a hole is formed in the second protective film 724.

With respect to claim 32, Nakamura discloses protection film (180, fig. 2A) however Nakamura did not discloses an organic encapsulation layer between a first inorganic encapsulation layer and a second inorganic encapsulation layer of the at least one inorganic encapsulation layer.
Visweswaran discloses in figure 7A a protection film 720 including an organic encapsulation layer 724 between a first inorganic encapsulation layer 722 and a second inorganic encapsulation layer 726 of the at least one inorganic encapsulation layer.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a three layer protective film since prevent moisture from damaging the conductive circuitry.
With respect to claim 33, Visweswaran discloses wherein the organic encapsulation layer 724 is encapsulated by the first and second inorganic encapsulation layers 722 and 726.
With respect to claim 34, Visweswaran discloses wherein the first inorganic encapsulation layer (722, fig. 7A) includes a step.
With respect to claim 35, Visweswaran discloses wherein the second inorganic encapsulation layer (726, fig. 7A) includes a step.
With respect to claim 36, Visweswaran discloses wherein the second inorganic encapsulation layer (726, fig. 7A) encapsulates a plurality of surfaces of the organic light emitting layer and the second electrode (paragraph [0059]).
With respect to claim 37, Visweswaran discloses a third inorganic encapsulation layer (790, fig. 7E) of the at least one inorganic encapsulation layer encapsulating a plurality of surfaces of the organic light emitting layer and the second electrode (paragraph [0059]).


    PNG
    media_image1.png
    470
    671
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    461
    573
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 3-7 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822


/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822